Citation Nr: 0016991	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had recognized active service from September 1941 
to July 1942, including confinement as a prisoner of war 
(POW) from April 9, 1942 to July 31, 1942, and Regular 
Philippine Army service from August 10, 1945 to September 29, 
1945, and from December 15, 1945 to March 11, 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this decision for further development in 
May 1999 and it has since been returned for further appellate 
review.  


FINDING OF FACT

The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service.  38 U.S.C.A. 
§§ 1110, 1112(c)(1), 1310, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.309(c), 3.310, 3.312 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record reveals that Dr. G.G.G. 
certified in April 1993 that he had treated the veteran from 
March 1993 to April 1993 for, in pertinent part, a peptic 
ulcer.  The veteran underwent a VA examination of the stomach 
in October 1993.  An upper gastrointestinal (GI) study 
revealed a duodenal bulb deformity with no evidence of active 
ulceration.  This was found to be consistent with scarring 
from previous ulcer disease.  

In February 1994 the RO granted service connection for a 
duodenal bulb deformity, assigning a 10 percent rating.  

A medical certificate dated from February 1995 noted that the 
veteran had been examined and treated for, in pertinent part, 
epigastric pains of several years duration, stomatitis, 
persistent diarrhea, vague digestive disturbances, and post-
traumatic disease with irritable bowel syndrome.  Peptic 
ulcer disease was not specifically documented.  

In April 1995 a VA examination of the stomach was conducted.  
Pain in the periumbilical region was reported.  The diagnosis 
was ulcerative colitis.  It was concluded that there was no 
evidence of peptic ulcer disease.  

In April 1995 the veteran was hospitalized for weakness 
secondary to poor intake, chronic obstructive pulmonary 
disease (COPD), chronic bronchitis, emphysema, and a resolved 
urinary tract infection.  References to peptic ulcer disease 
were not documented.  

The veteran's death certificate indicates that he passed away 
in December 1995.  The immediate cause of death was indicated 
as being chronic diffuse renal disease (bilateral).  The 
antecedent cause was indicated as being a left renal cyst, 
and the underlying cause was indicated as being ascites.  
Peptic ulcer disease was listed as contributing to death.  
The death certificate was signed by Dr. L.V.T.  

In January 1996 the appellant submitted a radiology report 
from the C.M.M. hospital dated December 13, 1995, a few weeks 
prior to the veteran's death.  The study was interpreted as 
revealing, in pertinent part, ascites, an echogenic liver, 
chronic diffuse renal disease (bilateral), a left renal cyst, 
and atony of the urinary bladder.  

With respect to the principal causes of death, review of the 
evidence of record reveals no documentation of renal disease, 
a left renal cyst, or ascites, prior to the December 1995 
radiology report.  

In March 1996 the appellant submitted a claim for dependency 
and indemnity compensation.  

In May 1996 the RO denied entitlement to accrued benefits.  
This decision was not timely appealed.  

In June 1996 the appellant submitted a signed VA Form 21-4142 
Authorization and Consent to Release Information in which she 
reported that the veteran had been treated at the C.M.M. 
hospital on December 13, 1995 for an echogenic liver, liver 
disease, chronic diffuse renal disease, atony of the urinary 
bladder, and an acute peptic ulcer.  

The appellant indicated that she was submitting a letter 
dated from June 28, 1996 from Dr. L.V.T. and a Xeroxed copy 
of the veteran's treatment report from the C.M.M. hospital.  

In the June 28, 1996 letter, Dr. L.V.T. certified that she 
had been the veteran's attending physician and that after an 
intensive six-week regimen his ulcer failed to heal and that 
he was still manifesting symptoms of a peptic ulcer.  She 
stated that she concluded that the peptic ulcer disease was 
intractable and that such disease therefore contributed to 
his death.  

The Xeroxed copy of the December 13, 1995 radiology report, 
in contrast to the radiology report that had been previously 
submitted, documented a diagnosis of a progressive or an 
acute peptic ulcer and made numerous references to such an 
ulcer.  

In September 1996 the RO sent a letter to the C.M.M. hospital 
requesting records pertaining to treatment of the veteran.  

The records sent in response to this request reveal that the 
veteran was hospitalized for six days from December 10, 1995 
to December 16, 1995.  These records do not specify what he 
was hospitalized for.  

In September 1996 the appellant wrote a letter stating that 
she was submitting a Xerox copy of the radiology report and 
indicated that this was the true record of his 
hospitalization.  

The copy of the radiology report submitted by the appellant 
also includes, in contrast to the original received by the RO 
in January 1996, documentation of treatment and a diagnosis 
of peptic ulcer disease.  The appellant re-submitted this 
document in March 1997.  



In March 1998 a field investigation was conducted.  The 
report was completed in June 1998.  Associated with this 
report are the deposition of the widow, the two versions of 
the radiology report, the certificate of hospital 
confinement, and the certificate of death.  There is also a 
report certifying that the facts enumerated in the 
certificate of death were included in the Register of Deaths.  
The radiology report without documentation of peptic ulcer 
disease was listed as Exhibit B.  The radiology report 
mentioning peptic ulcer disease was listed as Exhibit C.  

In the deposition transcript the appellant reported that the 
veteran had been diagnosed at the Veterans Memorial Medical 
Center in April or May of 1995 with a peptic ulcer.  She 
reported that Dr. L.V.T. attended the veteran three times at 
their house before he died and that she diagnosed him with a 
peptic ulcer.  She reported being told by Dr. L.V.T. that the 
veteran's intestines had been inflamed shortly before he 
died.  

With respect to the conflicting radiology reports, it was 
noted that the appellant had confirmed that the authentic 
report was Exhibit B.  Exhibit C was confirmed by her to be 
faked; however, she also claimed that she had never seen 
Exhibit C nor submitted such a document.  

When asked who had assisted her to send the fake document, 
the appellant stated that B.S. had assisted her and that she 
entrusted most of her documents to him.  The appellant 
initially stated that she did not know or understand what she 
was signing, and that she even questioned B.S. as to why he 
provided some documents without her prior knowledge and 
approval.  She went on to state that since she "wanted money 
for my living, I let him do it sometimes."  

The field investigator who interviewed the appellant 
completed a summary of his interview of the appellant.  He 
opined that most of the appellant's responses appeared to be 
well-prepared and that she admitted to being assisted by a 
"claims fixer."  He wrote that she related that the claims 
fixer prepared the fake document.  He stated that she claimed 
she was at the mercy of the claims fixer.  The investigator 
concluded however that she was knowingly aware of the 
situation and that she deliberately signed documents prepared 
by the claims fixer.  

The investigator reported that he had attempted to retrieve 
actual medical charts of the veteran's admission from 
December 10 to December 16, 1995 but was unable to locate 
such records.  He noted that the records at the hospital 
where the admission took place were a "total mess."  

The investigator showed the two radiology reports to a 
medical officer and stated that the medical officer was 
shocked to read the contents of Exhibit C.  The officer 
confirmed that Exhibit B was true and indicated that someone, 
posing as a doctor, had produced Exhibit C.  

Dr. L.V.T., the physician who signed the death certificate, 
could not be contacted.  The investigator indicated that he 
had contacted the place of her employment, the Municipal 
Health Office.  He noted that review of records at the Health 
Center disclosed only the record of death.  He concluded that 
Dr. L.V.T. did not attend the veteran before he died.  A 
nurse at the Municipal Health Office related that causes of 
death, as listed in a death certificate, were oftentimes just 
verbalized to the doctor by the relative of the deceased.  It 
was concluded that no valid medical evidence was found on 
record corroborating the causes of death listed in the death 
certificate.  

Other searches for relevant medical records were 
unsuccessful.  Neighborhood inquiries were conducted with 
those familiar with the veteran.  These individuals confirmed 
that the veteran died of pulmonary tuberculosis (PTB).  


In June 1999 a second field examination was conducted.  The 
field examination report is dated from September 1999.  A 
search was again made for medical records at the Municipal 
Health Office with negative results.  No record of treatment 
of the veteran was found at this location.  As a result, an 
interview with Dr. L.V.T. was conducted.  

According to the report, Dr. L.V.T. initially reported having 
difficulty recalling the veteran's name; however, she was 
able to recall the name after being told the location of the 
veteran's home.  She reported that she had seen the veteran 
"more or less" on three occasions at his residence.  

Dr. L.V.T. reported that, as far as she could recall, the 
veteran was suffering from kidney problems with enlargement 
of the stomach probably due to water retention.  She reported 
being presented with the ultrasound records by the relatives 
of the veteran.  She further testified that the cause of the 
veteran's death indicated in the death certificate coincided 
with the records presented and were based on the information 
given by the relatives "and more on her finding on the 
actual condition of the veteran."  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  




In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1999).






Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board initially notes that the principal causes of death 
(renal disease, a left renal cyst, and ascites) are not 
diseases included in the list of diseases noted as being 
presumptive for POWs.  38 C.F.R. § 3.309 (c).  


The Board finds that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  While there is 
no competent medical evidence linking the principal causes of 
death (renal disease, left renal cyst, and ascites) to 
service or to a service connected disability, the death 
certificate lists peptic ulcer disease as the contributing 
cause of death, and during his lifetime the veteran was 
service connected for a duodenal bulb deformity secondary to 
old peptic ulcer disease, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity and left 
lower extremity, each rated as 10 percent disabling.  The 
combined schedular evaluation was 30 percent.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  Numerous searches have 
been made for medical records pertinent to the appellant's 
claim.  There is no indication that there are records which 
the RO has not attempted to obtain.  

In this regard, a review of the record indicates that the 
development requested by the Board in its May 1999 remand has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO attempted obtain medical 
records pertaining to treatment of the veteran by Dr. L.V.T., 
and also interviewed Dr. L.V.T. in order to obtain her 
recollections of her treatment of the veteran.  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was a result of service.  

It has not been contended that the principal causes of death 
listed in the death certificate were incurred in or the 
result of service.  It has been specifically contended that 
the veteran's peptic ulcer disease contributed to his death, 
and it is noted that he was service connected for a duodenal 
deformity resulting from previous peptic ulcer disease.  

The evidence in support of this contention is the death 
certificate which lists peptic ulcer disease as a 
contributing cause of death.  The death certificate was 
completed by Dr. L.V.T. who has indicated that she treated 
the veteran for peptic ulcer disease prior to his death and 
that this disease was intractable and therefore contributed 
to the veteran's death.  

The Board concludes that the probative value of the above-
mentioned evidence is outweighed by the other evidence (or 
lack thereof) of record undermining the credibility of Dr. 
L.V.T.'s conclusion that peptic ulcer disease was a 
contributing factor in the veteran's death.  

Dr. L.V.T.'s conclusions, both in her June 28, 1996 letter, 
and in the death certificate are not supported by any 
clinical medical evidence and are in fact contradicted by 
recent medical evidence on file.  

During the most recent VA examination (April 1995) prior to 
the veteran's death it was concluded that there was no 
evidence of peptic ulcer disease.  A December 13, 1995 
radiology report made no reference to peptic ulcer disease.  
The veteran passed away only a little over two weeks after 
the date of this report.  This conflicts with Dr. L.V.T.'s 
report that the veteran had been undergoing an intensive six 
week regimen for his peptic ulcer disease prior to his death.  

Dr. L.V.T.'s letter is also in conflict with the rest of the 
record which clearly has documented findings that the veteran 
did not currently have peptic ulcer disease throughout his 
post-service medical history.  After April 1993, there is no 
record documenting a diagnosis of peptic ulcer disease.  None 
of the medical records after April 1993 and up to the most 
recent April 1995 VA examination (as well as the valid 
December 1995 radiology report) document peptic ulcer 
disease.  

In fact, some medical records subsequent to April 1993 have 
positively documented the absence of peptic ulcer disease.  
It was found on VA examination in October 1993 that the 
veteran had a duodenal bulb deformity consistent with 
scarring from previous ulcer disease.  It was found that 
there was no evidence of active ulceration.  

In sum, clinical medical records after April 1993 have either 
failed to document peptic ulcer disease or specifically found 
no evidence of peptic ulcer disease.  Dr. L.V.T.'s medical 
conclusions are not supported by her own clinical records 
(none of which could be located when searched for) and are 
contradicted by other valid clinical medical evidence that is 
on file which either does not mention peptic ulcer disease or 
specifically noted that it was not present.  

For the foregoing reasons, the Board finds that Dr. L.V.T.'s 
conclusions have little probative value and are outweighed by 
other clinical evidence of record.  

In addition, Dr. L.V.T.'s statements concerning her treatment 
of the veteran are internally inconsistent.  In her June 28, 
1996 letter she indicated that she had been tending to him 
during an intensive six week treatment of peptic ulcer 
disease.  Yet, in the March 1998 deposition, the appellant 
testified that Dr. L.V.T. had only seen the veteran on three 
occasions.  During her June 1999 interview, Dr. L.V.T. was 
reported as stating that she saw the veteran more or less on 
three occasions at his household.  

The appellant's representative has questioned the value of 
the June 1999 interview in light of Dr. L.V.T.'s inability to 
recall the veteran's name.  However, the Board notes that Dr. 
L.V.T. was able to recall his name once she was told where he 
lived.  Her initial difficulty with recollection does not 
sufficiently explain the wide divergence in her account of 
the time of her treatment of the veteran from an intensive 
six week course to merely three occasions, more or less.  

Based on the above, the Board concludes that Dr. L.V.T.'s 
conclusions in the death certificate and in her June 28, 1996 
letter are of little probative value because other probative 
evidence of record contradicts her conclusions and because 
her own statements regarding her treatment of the veteran are 
inconsistent.  See Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993)

The Board also finds that the credibility of the appellant's 
own contentions have been severely undermined by her 
submission of the fraudulently altered December 13, 1995 
radiology report in which several references to peptic ulcer 
disease were added.  

The appellant confirmed during the March 1998 deposition that 
this document was fake and that S.B. assisted her in 
submitting this document to VA.  

The appellant testified that she had never seen the document 
before and contended that she had never submitted such a 
document to VA.  Yet the record indicates that the altered 
radiology report was submitted by the appellant on three 
separate occasions.  On each of these occasions, the doctored 
radiology report was accompanied by a letter signed by the 
appellant, in which she made statements in support of her 
claim.  The September 1996 letter and submission show the 
appellant's signed statement indicated that the copy of the 
radiology report being submitted was the true record of his 
hospitalization.  

The appellant's contention during the March 1998 deposition 
that she had never seen the altered radiology report is also 
undermined by the fact that she was able to readily identify 
which radiology report was fake when called upon to do so.  

In addition, in her June 1996 submission, the appellant 
submitted a VA Form 21-4142 in which she specifically cited 
to the diseases listed in the doctored December 1995 
radiology report, including acute peptic ulcer disease.  This 
would appear to indicate that the appellant did have 
knowledge of the altered contents of the radiology report.  
The Board notes that this form was also signed by the 
appellant.  

The appellant has contended that she did not know or 
understand what she was signing.  However, the record does 
not offer adequate support for this contention.  In fact, she 
subsequently indicated in her testimony that she was aware of 
what S.B. was doing, stating, "Since, I wanted money for my 
living, I let him do it sometimes."  The field investigator 
specifically concluded from his interview of the appellant 
that she had admitted to assisting the claims fixer, S.B.  

While noting her contention that she was at the mercy of the 
claims fixer, he also concluded that she was knowingly aware 
of the situation and that she deliberately signed documents 
prepared by the claims fixer.  Such conclusions are supported 
by the evidence of record which includes multiple letters 
signed by the appellant and submitted with the fraudulent 
medical evidence.  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and 
bases, the Board finds that a preponderance of the evidence 
of record establishes that the cause of the veteran's death 
is not related to military service, either directly or 
proximately.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

